Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 1/6/2012.
2.    Claims 1-25 are presented for examination.
					Objection
3.	Claims 13-17 recite “The system of claim 10” is a typo where the claim 10 is a method claim. Claims 13-17 should recite “The system of claim 12” to have proper dependency. Proper actions required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. (“Kanai”), U.S. Patent Publication No. 2005/066330
Regarding Claim 1, Kanai teaches a method of power management comprising:
computing, by a central processing unit (CPU), software instructions of a software workload (such as A1-B1-C1, A2-B2-C2) in an active-mode operation corresponding to a first operating point (while operating at VPU0 100%) on a performance curve of a performance mode [Fig-12(periods 1 and 2 implies to operation and performance state or a curve)];
transitioning from instances of the active-mode operation to instances of standby-mode operation of the CPU [Para: 0134(“VPU0 performs no operations from the end of execution terms A1, B1 and C1 of tasks A, B and C in period 1 …”) and Fig-12(transition from active mode T1 to dash lined period)];
transitioning from the instances of the standby-mode operation to the instances of the active-mode operation of the CPU [Para: 0134(end of period 1 dash lined to beginning of period 2) and Fig-12]; and
determining a second operating point (when VPU0 at 50% operating speed) on the performance curve of the performance mode based on at least a portion of a plurality of standby entry data points and at least a portion of a plurality of standby exit data points, wherein the plurality of standby entry data points correspond to the transitions from the active-mode operation to the standby-mode operation, and wherein the plurality of standby exit data points correspond to the transitions from the standby-mode operation to the active-mode operation [Para: 0133 and 0134 (“an operating speed control is carried out to decrease the operating speed of the VPU0 by half” or 50% operating speed as shown in Fig-13 is based on active-standby entry/exit point of same time period VPU0 at 100% speed in fig-12)].
Regarding Claims 2 and 17, Kanai teaches enacting the performance mode based on the second operating point, wherein enacting the performance mode comprises providing, by a power management unit (PMU), an operating voltage and a clock signal to the CPU, and wherein the performance mode corresponds to either a dynamic voltage frequency scaling (DVFS) mode [Para: 0088, 0091 and 0140(“controlling the clock frequency of clock signal supplied to each VPU”)] or a body-biasing for frequency scaling at ISO- voltage mode.
Regarding Claim 3, Kanai teaches wherein the transitions to the standby-mode operation are performed in response to one of: a sleep-mode of the CPU or a wait-for-interrupt (WFI) instruction [Para: 0134 and Fig-12(after standby mode, dashed line during period 1 wait for instruction to start active mode A2, B2, C2 of period 2)] , and wherein the transitions to the active-mode operation are performed in response to one of: active-mode operation requests of the CPU, activations of an alarm of the time tracking element [Para: 0145(when performing scheduled operation)], internal interrupt instructions, or external interrupt instructions.
Regarding Claims 4 and 14, Kanai teaches recording at least the portion of the plurality of the standby entry data points and recording at least the portion of the plurality of the standby exit data points into a programmable memory of the CPU or the PMU [Para: 0134(as it determines “VPU0 performs no operations from the execution terms A1, B1 and C1 of tasks A, B and C in period 1 to the start of the period 2” where the determination is made from stored standby entry/exit data), 0138(“computes a ratio of time interval T … corresponding to a one period” is based on standby entry/exit time) and Fig-12].
Regarding Claims 5 and 20, Kanai teaches determining the second operating point comprises one or more of:
ratio computed in S3” where the “ratio of time interval T … corresponding to a one period” is based on standby entry/exit time); Fig-14(S4-S5)].
determining a cost of changing the first operating point;
determining a power supply latency,
determining time intervals of the software workload, and
determining time intervals of transitions from the active-mode operation to the standby- mode operation and the standby-mode operation to the active-mode operation.
Regarding Claims 6 and 21, Kanai teaches wherein evaluating at least the portion of the plurality of the standby entry data points and at least the portion of the plurality of the standby exit data points comprise:
computing a duty cycle and a minimum time interval for the standby-mode operation, wherein the duty cycle corresponds to a quotient of a weighted active time interval and a weighted standby time interval of the software workload [Para 0134-0140; Fig-14].
Regarding Claim 7, Kanai teaches wherein the second operating point corresponds to either an increase or decrease from the first operating point on the performance mode curve of a performance operating map, and wherein the increase corresponds to a lengthening of the active 
Regarding Claim 8, Kanai teaches wherein the software workload comprises either a single-phase or a multi-phase workload [Para: 0120, 0128-130].
Regarding Claim 9, Kanai teaches wherein if the software workload comprises the multi-phase workload, the second operating point corresponds to a second DVFS mode that is configured to set the active-mode operation as substantially equal to an active mode of a code phase having a longest time interval [Para: 0134(VPU0 at 50% operating speed longest active state in a period)] and 01403; Fig-13].
Regarding Claim 10, Kanai teaches work load tracking for each of the code phases by recording the standby entry data points and the standby exit data points corresponding to classified software workloads; and
determining different operating points on respective performance curves for each of the tracked code phases as set forth above. Kanai further teaches classifying each of the code phases (“dividing the plurality of chained task into plurality of task groups” can be based on commonalty or a class group) of the multi-phase workload (plurality of chained task), wherein each code phase corresponds to a particular software workload of the multi-phase workload [Para: 0015(when scheduled task is performed for each of the task group)]. 

Regarding Claim 11, Kanai teaches wherein a time tracking element is configured to track the transitions from the active-mode operation to the standby-mode operation, and the transitions from the standby-mode operation to the active-mode operation, and wherein the time tracking element comprises one of a real-time clock (RTC) [Para: 0134 and Fig-12-13], voltage measurement device, resistor- capacitor (RC) time-constants, and a leakage measurement.
Regarding Claims 12, 18 and 23-24, Kanai teaches a system comprising:
a central processing unit (CPU) [system CPU];
a power management unit (PMU) (power saving controller 17) coupled to the CPU [Para: 0087]; and
a time tracking element coupled to the CPU and the PMU (time tracking period 1 and 2 as depicted in Fig-12-13), wherein the PMU is configured to control the time tracking element to record standby entry (after T1 time in period 1) and exit (beginning of period 2) data points of one or more code phases of a software workload [Para: 0134(as it determines “VPU0 performs no operations from the execution terms A1, B1 and C1 of tasks A, B and C in period 1 to the start of the period 2”), 0138(“computes a ratio of time interval T … corresponding to a one period” is based on standby entry/exit time) and Fig-12], and wherein the CPU is configured to determine an operating point on a performance curve based on the recorded standby entry and exit data points [Para: 0139(“operative speed control operation to operate … speed lower than the maximum operating speed (100%) based on the ratio computed in S3”) and 140; Fig-14(S4-S5)].
Regarding Claim 13, Kanai teaches wherein the PMU is configured to: sequence the CPU into instances of standby mode operation upon notification that the CPU is in a low power state (dash lined time end of time T1 in period 1), initiate active-mode operation of the CPU when the time tracking element is activated, and initialize software instructions of the software workload [Fig-12(beginning of T1 in period 2)].
Regarding Claims 15 and 19, Kanai teaches wherein an alarm triggered by the time tracking element is configured to provide subsequent initiations of active mode operation of the CPU [Para: 0015 0118 and 0120(when scheduled task is performed)].
Regarding Claims 16 and 25, Kanai teaches wherein the PMU is configured to provide an operating voltage and a clock signal to enact a second operating point [Para; 0140(“operating system determines an operating speed (clock frequency)” which also has respective voltage)].
Regarding Claim 22, It does not teach or further define over the limitations recited in the rejected claims 4 and 15 above. Therefore, see the discussions herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187